Exhibit 10.3

 

LOGO [g362381ex10_3logo.jpg]

THE BANK OF NOVA SCOTIA

Global Wholesale Services

Derivative Products

44 King St. West, Toronto, Ontario, Canada M5H 1H1

June 18, 2012    

ALLIED NEVADA GOLD CORP.

Attention: STEVE JONES

Dear Sirs,

THE BANK OF NOVA SCOTIA (“Party A”) and

ALLIED NEVADA GOLD CORP. (“Party B”)

Our Reference Number: C22429

RE: CROSS CURRENCY SWAP TRANSACTION

 

This Confirmation supersedes and replaces all prior communication between the
parties hereto with respect to the swap transaction described below.

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Transaction entered into between us on the Trade
Date specified below.

The definitions and provisions contained in the 2006 ISDA Definitions (as
published by the International Swaps and Derivatives Association, Inc.) are
incorporated into this Confirmation. In the event of any inconsistency between
those definitions and provisions and this Confirmation, this Confirmation will
govern.

1. This Confirmation constitutes a “Confirmation” as referred to in and
supplements, forms part of and is subject to, the ISDA Master Agreement dated as
of May 15, 2012, as amended and supplemented from time to time (the
“Agreement”), between Party A and Party B. All provisions contained in the
Agreement govern this Confirmation except as expressly modified below.

2. The terms of the particular Swap Transaction to which this Confirmation
relates are as follows:

 

  Trade Date:    May 15, 2012   Effective Date:    May 25, 2012   Termination
Date:    June 01, 2019   Fixed Amounts I:      Fixed Rate Payer:    Party A  
Notional Amount:    CAD 400,000,000.00



--------------------------------------------------------------------------------

  Fixed Rate Payer Payment Dates:    The 1st of each June, December commencing
on December 03, 2012 to and including the Termination Date, subject to
adjustment in accordance with the Modified Following Business Day Convention  
Fixed Rate Period End Dates:    The 1st of each June, December; with no
adjustment to the Period End Dates; commencing on December 01, 2012 to and
including the Termination Date   Fixed Rate:    8.75%   Fixed Amounts:   

CAD 18,171,232.88 (for the 1st Payment Date)

 

CAD 17,500,000.00 (for each subsequent Payment Date)

  Fixed Rate Day Count Fraction:    30/360   Business Days for Fixed Rate
Payments:    London, New York, Toronto   Business Day Convention:    Modified
Following Business Day Convention   Fixed Amounts II:      Fixed Rate Payer:   
Party B   Notional Amount:    USD 400,400,400.40   Fixed Rate Payer Payment
Dates:    The 1st of each June, December commencing on December 03, 2012 to and
including the Termination Date, subject to adjustment in accordance with the
Modified Following Business Day Convention   Fixed Rate Period End Dates:    The
1st of each June, December; with no adjustment to the Period End Dates;
commencing on December 01, 2012 to and including the Termination Date   Fixed
Rate:    8.375%   Fixed Amounts:    USD 17,409,875.63 (for the 1st Payment Date)
     USD 16,766,766.77 (for each subsequent Payment Date)   Fixed Rate Day Count
Fraction:    30/360   Business Days for Fixed Rate Payments:    London, New
York, Toronto



--------------------------------------------------------------------------------

  Business Day Convention:    Modified Following Business Day Convention  
Initial Exchange      Initial Exchange Date:    May 25, 2012, subject to
adjustment in accordance with the Modified Following Business Day Convention  
Party A      Initial Exchange Amount:    USD 400,400,400.40   Party B     
Initial Exchange Amount:    CAD 400,000,000.00   Final Exchange      Final
Exchange Date:    June 01, 2019, subject to adjustment in accordance with the
Modified Following Business Day Convention   Party A      Final Exchange Amount:
   CAD 400,000,000.00   Party B      Final Exchange Amount:    USD
400,400,400.40   Mutual Put Provision   

(i) Provided an Event of Default, Potential Event of Default or Termination
Event (as such terms are defined in the ISDA Agreement) has not occurred or is
not then continuing with respect to the party hereto invoking this provision
(the “Requesting Party”) (and which, in the context of a Termination Event
renders this Transaction an Affected Transaction) or provided an Early
Termination Date has not been designated or has not occurred in respect of this
Transaction, the Requesting Party may upon notice to the other party hereto
given in accordance with Section 12 of the ISDA Agreement elect to terminate
this Transaction as of June 01, 2016 (subject to adjustment in accordance with
the Following Business Day Convention) (such date being the Optional Early
Termination Date.).

(ii) The Requesting Party’s election notice must become effective, in accordance
with Section 12 of the ISDA Agreement, on or before the 0 Business Day(s)
preceding the Optional Termination Date designated in such notice (the “Election
Date”) failing which the Requesting Party shall be deemed to have elected not to
terminate this Transaction.

(iii) The Calculation Agent shall, in good faith, acting reasonably and based on
its standard practices and procedures, determine an amount that the Requesting
Party should pay to, or receive from, the other party, as the case may be, for
terminating the Transaction as of the Optional Early Termination Date. If the
parties agree with such amount, the party that would be entitled to payment upon
such termination shall be paid such amount by the other party on the Optional
Termination Date. If the parties do not



--------------------------------------------------------------------------------

agree, the termination amount payable by either Party in the context of
paragraph (1) above shall be equal to the mark-to-market value of this
Transaction which shall be determined in accordance with Section 6(e)(ii)(2) of
the Agreement as if both parties hereto were Affected Parties, the relevant
Optional Early Termination Date were the relevant Early Termination Date, this
Transaction were the only Terminated Transaction and based upon a payment
measure of Market Quotation and payment method of Second Method; provided,
however, that the Calculation Agent shall obtain all necessary quotations from
Reference Market-makers and make all calculations necessary to give effect to
Section 6(e)(ii)(2) in order to determine the amount then payable by the
relevant party. The termination amount, as determined in accordance with this
paragraph (3), shall be payable on the relevant Optional Early Termination Date.
Upon payment of such termination amount, this Transaction shall terminate and be
of no further force and effect.

(iv) Notwithstanding the foregoing, in the event an Event of Default or
Termination Event in respect of which the Requesting Party is the Defaulting
Party or the Affected Party, occurs and is continuing on or after the relevant
Election Date but prior to the relevant Optional Early Termination Date, the
other party may exercise its rights under the ISDA Agreement as if this
provision had not been invoked.

 

Calculation Agent    Party A   

3. Relationship Between Parties:

Each party will be deemed to represent to the other on the date of this
Confirmation that (absent a written agreement between the parties that expressly
imposes affirmative obligations to the contrary for this Transaction):

(a) Non-Reliance. It is acting for its own account, and it has made its own
independent decisions to enter into this Transaction and as to whether this
Transaction is appropriate or proper for it based upon its own judgment and upon
advise from such advisors as it has deemed necessary. It is not relying on any
communication (written or oral) of the other party as investment advise or as a
recommendation to enter into this Transaction; it being understood that
information and explanations related to the terms and conditions of this
Transaction shall not be considered investment advise or a recommendation to
enter into this Transaction. It has not received from the other party any
assurance or guarantee (written or oral) as to the expected results of this
Transaction.

(b) Assessment and Understanding. It is capable of assessing the merits of and
understanding (on its own behalf or through independent professional advise),
and understands and accepts, the terms, conditions and risks of this
Transaction. It is also capable of assuming and assumes the risk of this
Transaction.

(c) Status of Parties. The other party is not acting as a fiduciary for or as an
advisor to it in respect of this Transaction.

(d) Line of Business. It has entered into this Transaction in conjunction with
its line of business (including financial intermediation services) or the
financing of its business.

4. Account Details:

 

Payments to Party A in CAD:   

BANK OF NOVA SCOTIA

TORONTO

CANADA

A/C: 002390361

Swift Code: NOSCCATT

Favour: BANK OF NOVA SCOTIA

TORONTO

CA



--------------------------------------------------------------------------------

Payments to Party A in USD:   

BANK OF NOVA SCOTIA

NEW YORK

UNITED STATES

A/C: 602736

Swift Code: NOSCUS33

Favour: BANK OF NOVA SCOTIA

TORONTO

CA

Payments to Party B in CAD:   

BANK OF NOVA SCOTIA

TORONTO

CANADA

A/C: 476961381210

Swift Code: NOSCCATT

ABA: 026002532

Favour: ALLIED NEVADA GOLD CORP.

Payments to Party B in USD:   

BANK OF NOVA SCOTIA

NEW YORK

UNITED STATES

Swift Code: NOSCUS33

For Further Credit to BNS Houston

Swift Code: NOSCUS4H

Favour: ALLIED NEVADA GOLD CORP.

A/C: 0823236

5. Offices:

 

(a) For purposes of this Transaction, the Office of Party A is Toronto, Ontario,
Canada.

 

(b) For purposes of this Transaction, the Office of Party B is Reno, Nevada,
USA.

6. The parties hereto agree that this Confirmation, whether received in original
or facsimile form, may be executed in counterparts, which execution may be
effected by means of facsimile transmission, and which when taken together shall
constitute a single and original agreement between the parties and a binding
supplement to the ISDA Master Agreement executed or deemed executed by the
parties. Where execution is effected by means of facsimile transmission, the
parties agree that the sender’s signature as printed by the recipient’s
facsimile machine shall be deemed to be the sender’s original signature.

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing the copy of this Confirmation enclosed for that purpose
and returning it to us, Attention: Structured Products, Facsimile: 416-933-2291.



--------------------------------------------------------------------------------

6. The parties hereto agree that this Confirmation, whether received in original
or facsimile form, may be executed in counterparts, which execution may be
effected by means of facsimile transmission, and which when taken together shall
constitute a single and original agreement between the parties and a binding
supplement to the ISDA Master Agreement executed or deemed executed by the
parties. Where execution is effected by means of facsimile transmission, the
parties agree that the sender’s signature as printed by the recipient’s
facsimile machine shall be deemed to be the sender’s original signature.

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing the copy of this Confirmation enclosed for that purpose
and returning it to us, Attention: Structured Products, Facsimile: 416-933-2291.

Yours sincerely,

 

THE BANK OF NOVA SCOTIA By:  

/s/ Jackson Cheung

Name:   Jackson Cheung Title:   CA By:  

/s/ Kathryn J. Iozzo

Name:   Name: Kathryn J. Iozzo Title:   Title: Senior Manager   Signature
Number: 10095 Confirmed as of the date first written: ALLIED NEVADA GOLD CORP.
By:  

/s/ Stephen M. Jones

Name:   Stephen M. Jones Title:   EVP & CFO By:  

/s/ Joseph B. Doherty

Name   Joseph B. Doherty Title   Treasurer



--------------------------------------------------------------------------------

 

LOGO [g362381ex10_3logo.jpg]

THE BANK OF NOVA SCOTIA

Global Wholesale Services

Derivative Products

44 King St. West, Toronto, Ontario, Canada M5H 1H1

June 18, 2012    

ALLIED NEVADA GOLD CORP.

Attention: STEVE JONES

Dear Sirs,

THE BANK OF NOVA SCOTIA (“Party A”) and

ALLIED NEVADA GOLD CORP. (“Party B”)

Our Reference Number: X52571

RE: FOREIGN EXCHANGE TRANSACTION

 

This Confirmation supersedes and replaces all prior communication between the
parties hereto with respect to the swap transaction described below.

The purpose of this letter of agreement (this “Confirmation”) is to confirm the
terms and conditions of the Transaction entered into between us on the Trade
Date specified below (“the Transaction”). This letter agreement constitutes a
“Confirmation” as referred to in the Agreement specified below.

The definitions and provisions contained in the 1998 FX and Currency Option
Definitions (as published by the International Swaps and Derivatives
Association, Inc., the Emerging Markets Traders Association and the Foreign
Exchange Committee) are incorporated into this Confirmation. In the event of any
inconsistency between those definitions and provisions and this Confirmation,
this Confirmation will govern.

1. This Confirmation constitutes a “Confirmation” as referred to in and
supplements, forms part of and is subject to, the ISDA Master Agreement dated as
of May 15, 2012, as amended and supplemented from time to time (the
“Agreement”), between Party A and Party B. All provisions contained in the
Agreement govern this Confirmation except as expressly modified below.

2. The terms of the particular Swap Transaction to which this Confirmation
relates are as follows:

 

  Trade Date:    May 23, 2012   Value Date:    May 25, 2012   Amount and
Currency Payable by Party A:    CAD 11,000,000.00   Amount and Currency Payable
by Party B:    USD 10,754,790.77   Exchange Rate:    1.0228   Business Days:   
New York, Toronto   Business Day Convention:    Modified Following Business Day
Convention



--------------------------------------------------------------------------------

3. Relationship Between Parties:

Each party will be deemed to represent to the other on the date of this
Confirmation that (absent a written agreement between the parties that expressly
imposes affirmative obligations to the contrary for this Transaction):

(a) Non-Reliance. It is acting for its own account, and it has made its own
independent decisions to enter into this Transaction and as to whether this
Transaction is appropriate or proper for it based upon its own judgment and upon
advise from such advisors as it has deemed necessary. It is not relying on any
communication (written or oral) of the other party as investment advise or as a
recommendation to enter into this Transaction; it being understood that
information and explanations related to the terms and conditions of this
Transaction shall not be considered investment advise or a recommendation to
enter into this Transaction. It has not received from the other party any
assurance or guarantee (written or oral) as to the expected results of this
Transaction.

(b) Assessment and Understanding. It is capable of assessing the merits of and
understanding (on its own behalf or through independent professional advise),
and understands and accepts, the terms, conditions and risks of this
Transaction. It is also capable of assuming and assumes the risk of this
Transaction.

(c) Status of Parties. The other party is not acting as a fiduciary for or as an
advisor to it in respect of this Transaction.

(d) Line of Business. It has entered into this Transaction in conjunction with
its line of business (including financial intermediation services) or the
financing of its business.

4. Account Details:

 

Payments to Party A in USD:   

BANK OF NOVA SCOTIA

NEW YORK

UNITED STATES

A/C: 602736

Swift Code: NOSCUS33

Favour: BANK OF NOVA SCOTIA

TORONTO

CA

Payments to Party B in CAD:   

BANK OF NOVA SCOTIA

TORONTO

CANADA

A/C: 476961381210

Swift Code: NOSCCATT

ABA: 026002532

Favour: ALLIED NEVADA GOLD CORP.

5. Offices:

 

(a) For purposes of this Transaction, the Office of Party A is Toronto, Ontario,
Canada.

 

(b) For purposes of this Transaction, the Office of Party B is Reno, Nevada,
USA.



--------------------------------------------------------------------------------

Yours sincerely, THE BANK OF NOVA SCOTIA By:  

/s/ Jackson Cheung

Name:   Jackson Cheung Title:   By:  

/s/ Kathryn J. Iozzo

Name:   Name: Kathryn J. Iozzo Title:   Title: Senior Manager   Signature
Number: 10095 Confirmed as of the date first written: ALLIED NEVADA GOLD CORP.
By:  

/s/ Stephen M. Jones

Name:   Stephen M. Jones Title:   EVP & CFO By:  

/s/ Joseph B. Doherty

Name   Joseph B. Doherty Title   Treasurer